By the Court.
Tho plea would be bad on a general demurrer ; as no proper issue could be tendered upon it, and there - fore the Court will not put the party to the expense and delay of filing a demurrer. In the case of Macfadzen v. Olivant, 6 East, 387, it was doubted by the Court whether four or six years was the proper bar, and therefore, they seemed to hold the plea in that case good, on general demurrer. Without, however, sanctioning the opinion of the court in that case, we think, upon the authorities cited by the plaintiffs counsel, the plea must be stricken out, with costs.